internal_revenue_service number release date index number ----------------- ---------------------------------------- ----------------------- ---------------------------------------- in re ---------------------------------------- -------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ telephone number --------------------- refer reply to cc tege eb ec plr-124215-08 date date legend taxpayer ---------------------------------------- employee --------------------- organization ----------------------------------------------------- -------------------------- dear --------------- this letter is in response to a letter dated date submitted by your authorized representative requesting a ruling under sec_404 of the internal_revenue_code code specifically you requested a ruling that naming a sec_501 organization as a beneficiary of your employee’s deferred_compensation will not preclude the deduction of the compensation pursuant to sec_404 the facts as represented are as follows taxpayer is a corporation that adopted a nonqualified_deferred_compensation_plan plan for a group of highly compensated employees the plan allows employees to defer a specified percentage or dollar amount of their salary and incentive compensation the deferred_compensation in the plan becomes payable upon the employee’s death separation_from_service or upon termination of the plan each employee may designate in writing one or more beneficiaries to receive all or part of the employee’s deferred_compensation in the event of the employee’s death employee is employed by taxpayer and participates in the plan spouse employee’s spouse was designated by employee as the beneficiary of the deferred_compensation if spouse survives employee by days and does not disclaim the compensation if spouse does not survive employee by days or disclaims the deferred_compensation employee designated organization a sec_501 organization as the beneficiary plr-124215-08 sec_404 of the code provides that if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation the compensation is not deductible under chapter of subtitle a of the code when accrued however if the compensation would otherwise be deductible under chapter of subtitle a of the code it is deductible under sec_404 of the code subject_to the limitations imposed by sec_404 sec_404 generally provides that compensation paid under a nonqualified_plan of deferred_compensation ie a plan for which contributions are not deductible under sec_404 or of the code is deductible in the taxable_year in which an amount attributable to the contribution is includible in the gross_income of employees participating in the plan sec_1 a - b of the income_tax regulations provides that a contribution is includible where the employee or his beneficiary excludes it from his gross_income under sec_101 or subchapter_n thus this section illustrates that a contribution is considered includible in the gross_income of an employee when it is includible in the gross_income of the employee or his beneficiary and a contribution is considered to be so includible even if it is excluded from the gross_income of the beneficiary sec_691 provides that the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of his death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent's_estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent's_estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent's_estate of such right sec_691 provides that if a right described in sec_691 to receive an amount is transferred by the estate of the decedent or a person who received such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or such person as the case may be for the taxable_period in which the transfer occurs the fair_market_value of such right at the time of such transfer plus the amount by which any consideration for the transfer exceeds such fair_market_value for purposes of sec_691 the term transfer includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to the right of such person to receive such amount by reason of the death of the decedent or by bequest devise or inheritance from the decedent plr-124215-08 sec_691 provides that the right described in sec_691 to receive an amount shall be treated in the hands of the estate of the decedent or any person who acquired such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent as if it had been acquired by the estate or such person in the transaction in which the right to receive the income was originally derived and the amount includible in gross_income under sec_691 or shall be considered in the hands of the estate or such person to have the character which it would have had in the hands of the decedent if the decedent had lived and received such amount sec_1_691_a_-1 of the regulations provides that in general the term income_in_respect_of_a_decedent refers to those amounts to which a decedent was entitled as gross_income but which were not properly includible in computing his taxable_income for the taxable_year ending with the date of his death or for a previous taxable_year under the method_of_accounting employed by the decedent see the regulations under sec_451 sec_1_691_a_-4 provides the rules governing the treatment of income_in_respect_of_a_decedent or a prior decedent in the event a right to receive such income is transferred by the estate or person entitled thereto by bequest devise or inheritance or by reason of the death of the decedent in general the transferor must include in his gross_income for the taxable_period in which the transfer occurs the amount of the consideration if any received for the right or the fair_market_value of the right at the time of the transfer whichever is greater thus upon a sale of such right by the estate or person entitled to receive it the fair_market_value of the right or the amount received upon the sale whichever is greater is included in the gross_income of the vendor similarly if such right is disposed of by gift the fair_market_value of the right at the time of the gift must be included in the gross_income of the donor in the case of a satisfaction of an installment_obligation at other than face value which is likewise considered a transfer under sec_691 see sec_1_691_a_-5 sec_1_691_a_-4 provides that if the estate of a decedent or any person transmits the right to income_in_respect_of_a_decedent to another who would be required by sec_691 to include such income when received in his gross_income only the transferee will include such income when received in his gross_income in this situation a transfer within the meaning of sec_691 has not occurred sec_2518 provides in general that if a person makes a qualified_disclaimer with respect to any interest in property subtitle b shall apply with respect to such interest as if the interest had never been transferred to such person sec_2518 provides that the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if such refusal is in writing such writing is received by the transferor of the interest his legal_representative or the holder of the legal_title of the property to which the interest relates such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person plr-124215-08 making the disclaimer and passes either a to the spouse of the decedent or b to a person other than the person making the disclaimer based solely on the facts presented we rule as follows if spouse makes a qualified_disclaimer with respect to employee’s deferred_compensation or predeceases the employee then naming organization as the designated_beneficiary of the deferred_compensation will not preclude taxpayer’s deduction of the compensation pursuant to sec_404 no opinion is expressed concerning when the employee’s deferred_compensation will be deductible or includible in gross_income except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other irc provision the ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to any of your income_tax returns to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john b richards acting senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy of letter copy for sec_6110 purposes
